       Case 1:15-md-02657-FDS Document 1815 Filed 02/03/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                  MDL No. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION
                                                  This document relates to: All Actions




            GLAXOSMITHKLINE LLC’S MOTION TO IMPOUND ITS
         MEMORANDUM IN SUPPORT OF ITS MOTION TO DE-DESIGNATE
             CERTAIN DOCUMENTS AS CONFIDENTIAL UNDER
            THE PROTECTIVE ORDER AND EXHIBITS IN SUPPORT

       GlaxoSmithKline LLC (“GSK”) moves to impound its Memorandum in Support of Its

Motion to De-Designate Certain Documents as Confidential Under the Protective Order

(“Memorandum”) and exhibits in support. GSK contemporaneously submits a Declaration in

Support of this Motion. GSK will submit the sealed documents to the Court marked “FILED

UNDER SEAL.”

       The Memorandum and exhibits discuss and contain documents and information marked

confidential pursuant to the protective order. To preserve confidentiality, GSK hereby requests

that the Court impound the documents. Pursuant to MDL Order No. 13 and Local Rule 7.2, the

Court should grant GSK’s Motion, and the filing should “remain under seal until further order of

the Court.” MDL Order No. 13 (Doc. 242), at 12. GSK will separately file a public redacted version

of the Memorandum.

       WHEREFORE, GSK respectfully requests that this Court grant its Motion to Impound.
      Case 1:15-md-02657-FDS Document 1815 Filed 02/03/20 Page 2 of 3



Dated: February 3, 2020


                                 Respectfully submitted,

                                 /s/ Jennifer Stonecipher Hill
                                 Madeleine M. McDonough
                                 Jennifer M. Stevenson
                                 Jennifer Stonecipher Hill
                                 SHOOK, HARDY & BACON L.L.P.
                                 2555 Grand Blvd.
                                 Kansas City, MO 64108
                                 Telephone: (816) 474-6550
                                 Facsimile: (816) 421-5547
                                 mmcdonough@shb.com
                                 jstevenson@shb.com
                                 jshill@shb.com
                                 Admitted pro hac vice

                                 Attorneys for Defendant GlaxoSmithKline LLC




                                     2
        Case 1:15-md-02657-FDS Document 1815 Filed 02/03/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 3
